Case 20-06044-NGH     Doc 84    Filed 09/09/21 Entered 09/09/21 15:20:46      Desc Main
                               Document      Page 1 of 2




                     UNITED STATES BANKRUPTCY COURT

                               DISTRICT OF IDAHO


 IN RE:

 TAMIO LUCIEN STEHRENBERGER
 and ANNA CHRISTINE                          Case No. 20-00833-NGH
 STEHRENBERGER,

       Debtors.


 MICHIKO STEHRENBERGER,

       Plaintiff,

 v.

 TAMIO LUCIEN STEHRENBERGER, Adv. No. 20-06044-NGH
 ANNA CHRISTINE
 STEHRENBERGER, STAR
 MOUNTAIN ENTERPRISES, LLC,
 AND JOHN DOES 1–100,

       Defendants.


       ORDER DISMISSING COMPLAINT AGAINST STAR MOUNTAIN
        ENTERPRISES, LLC AND DENYING MOTION FOR DEFAULT


      Based on the oral ruling entered this date and good cause appearing,

      IT IS HEREBY ORDERED that due to this Court’s lack of subject matter

jurisdiction, and on the Court’s own motion pursuant to 28 U.S.C § 157(b)(3) and Federal

Rule of Civil Procedure 12(h)(3), the amended complaint is DISMISSED as against Star

Mountain Enterprises LLC (“Star Mountain”).


ORDER - 1
Case 20-06044-NGH     Doc 84    Filed 09/09/21 Entered 09/09/21 15:20:46     Desc Main
                               Document      Page 2 of 2



      IT IS FURTHER ORDERED that Michiko Stehrenberger’s application for clerk’s

default and default judgment as against Star Mountain, Doc. No. 47, is DENIED as

MOOT.

DATED: September 9, 2021


                                       _________________________
                                       NOAH G. HILLEN
                                       U.S. Bankruptcy Judge




ORDER - 2
